Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,889, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1,5-8,12-15,19-20, are allowed in this application.
Examiner acknowledges applicant’s response filed on 6/21/2021
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose

Interview:
 	On 6/29/2021, a telephone call was made to applicant's Attorney Boris A. Matvenko, Reg. No.: 48,165 discussed examiner’s amendment to claims 1,5-6,8,       12-13,15,19-20 cancel claims 2-4,9-11,16-18.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1,5-8,12-15,19-20.

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Boris A. Matvenko, Reg. No: 48,165 on 6/29/2021.
AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended). A computer-implemented method, comprising:
receiving a redo log generated for a data record in a database, the redo log being indicative of a change in persistency of the data record in the database, wherein the data record is a table in the database, and the change in persistency includes at least one of the following actions: a modification of the data record, an insertion of the data record, a deletion of the data record, an addition of a column to the data record, and any combination thereof;
selecting, based on the change in persistency recorded in the redo log, a test redo handler in the plurality of redo handlers for a test execution of a replay of the received redo log, wherein another version of the data record in the database is created for the test execution; and
;
wherein the change in persistency includes a registered action for a predetermined table stored in the database performed at an arbitrary point in time during recovery of the predetermined table;
wherein the selecting includes selecting a first redo handler in the plurality of redo handlers to perform the registered action on the predetermined table, and selecting a second redo handler in the plurality of redo handlers to perform non-registered actions.

2. (Cancelled). 

3. (Cancelled). 

4. (Cancelled). 

5. (Currently Amended). The method according to claim [[4]]1, wherein the registered action includes at least one of the following: a loading of the predetermined table, an unloading of the predetermined table, a locking of the predetermined table, and any combination thereof.

Currently Amended). The method according to claim [[4]]1, wherein the selecting further comprises 
selecting the second redo handler to perform an additional action not contained in the received redo log; and 
selecting a third redo handler in the plurality of redo handlers to perform all other actions in the received redo log. 

7. (Original). The method according to claim 6, wherein the additional action includes at least one of the following: skipping one or more received redo records, changing order of one or more received redo records, modifying one or more received redo records, deleting at least a portion of one or more received redo records, and any combination thereof.
	
8. (Currently Amended). A system comprising:
at least one programmable processor; and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving a redo log generated for a data record in a database, the redo log being indicative of a change in persistency of the data record in the database, wherein the data record is a table in the database, and the change in persistency includes at least one of the following actions: a modification of the data record, an insertion of the data record, a deletion of the data record, an addition of a column to the data record, and any combination thereof;
selecting, based on the change in persistency recorded in the redo log, a test redo handler in the plurality of redo handlers for a test execution of a replay of the received redo log, wherein another version of the data record in the database is created for the test execution; and
test executing, using the selected test redo log handler, a replay of the redo log to generate a state of the data record prior to the change in persistency recoded in the redo log, the replay including test executing one or more registered actions in the redo log based on a determination of a subscription of the one or more registered actions;
wherein the change in persistency includes a registered action for a predetermined table stored in the database performed at an arbitrary point in time during recovery of the predetermined table;
wherein the selecting includes selecting a first redo handler in the plurality of redo handlers to perform the registered action on the predetermined table, and selecting a second redo handler in the plurality of redo handlers to perform non-registered actions.

9. (Cancelled). 

10. (Cancelled). 

Cancelled). 

12. (Currently Amended). The system according to claim [[11]] 8, wherein the registered action includes at least one of the following: a loading of the predetermined table, an unloading of the predetermined table, a locking of the predetermined table, and any combination thereof.

13. (Currently Amended). The system according to claim [[11]] 8, wherein the selecting further comprises 
selecting the second redo handler to perform an additional action not contained in the received redo log; and 
selecting a third redo handler in the plurality of redo handlers to perform all other actions in the received redo log. 

14. (Original). The system according to claim 13, wherein the additional action includes at least one of the following: skipping one or more received redo records, changing order of one or more received redo records, modifying one or more received redo records, deleting at least a portion of one or more received redo records, and any combination thereof.



Currently Amended). A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving a redo log generated for a data record in a database, the redo log being indicative of a change in persistency of the data record in the database, wherein the data record is a table in the database, and the change in persistency includes at least one of the following actions: a modification of the data record, an insertion of the data record, a deletion of the data record, an addition of a column to the data record, and any combination thereof;
selecting, based on the change in persistency recorded in the redo log, a test redo handler in the plurality of redo handlers for a test execution of a replay of the received redo log, wherein another version of the data record in the database is created for the test execution; and
test executing, using the selected test redo log handler, a replay of the redo log to generate a state of the data record prior to the change in persistency recoded in the redo log, the replay including test executing one or more registered actions in the redo log based on a determination of a subscription of the one or more registered actions;
wherein the change in persistency includes a registered action for a predetermined table stored in the database performed at an arbitrary point in time during recovery of the predetermined table;
wherein the selecting includes selecting a first redo handler in the plurality of redo handlers to perform the registered action on the predetermined table, and selecting a second redo handler in the plurality of redo handlers to perform non-registered actions.

16. (Cancelled). 

17. (Cancelled). 

18. (Cancelled). 

19. (Currently Amended). The computer program product according to claim [[18]] 15, wherein the registered action includes at least one of the following: a loading of the predetermined table, an unloading of the predetermined table, a locking of the predetermined table, and any combination thereof.

20. (Currently Amended). The computer program product according to claim [[18]] 15, wherein the selecting further comprises 
selecting the second redo handler to perform an additional action not contained in the received redo log; and 
 	selecting a third redo handler in the plurality of redo handlers to perform all other actions in the received redo log.




Reasons for Allowance

 	Claims 1,5-8,12-15,19-20 (re-numbered as 1-11) are allowed.
	The following is an examiner’s statement of reasons:

 	In view of applicant’s amendment to the claims, remarks filed on 6/21/2021,         further examiner’s amendment to claims 1,5-6,8,12-13,15,19-20 cancel claims 2-4,       9-11,16-18 the prior art of Souder et al.,  US Pub. No. 2005/0125430 in view of         Gale et al.,  US Pub. No. 2012/0310985 do not disclose, make obvious or otherwise suggest the structure of applicant’s
“wherein the change in persistency includes a registered action for a predetermined table stored in the database performed at an arbitrary point in time during recovery of the predetermined table;
 	wherein the selecting includes selecting a first redo handler in the plurality of redo handlers to perform the registered action on the predetermined table, and selecting a second redo handler in the plurality of redo handlers to perform non-registered actions” claim 1,8,15
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 5-7,       12-14,19-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.






 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158